FAKE, District Judge.
Upon consideration of the evidence adduced before the referee in the above-entitled matter, the briefs submitted by counsel, and the reasoning set forth in the referee’s report, I am firmly convinced that the referee was justified in entering the order dated May 9, 1950, which provides as follows : “ * * * it is ordered that the said claim of Jean G. L. Cassel van Doom and the said claim of Marij V. Cassel van Doom be and the same are hereby subordinated to the payment in full of all other creditors whose claims are or may be allowed in the above estate, and that said claims, as so subordinated, are hereby allowed.”
I do not deem it necessary to enter an extended opinion here because the cases of Pepper v. Litton, 308 U.S. 295, 60 S.Ct. 238, 84 L.Ed. 281, and Heiser v. Woodruff, 327 U.S. 726, 66 S.Ct. 853, 90 L.Ed. 970, when coupled with the memorandum of the referee are sufficient. Anything more would tend to unnecessarily encumber the record.
An order will be entered affirming the referee.